On exceptions before sentence, reversal of conviction of Joseph Urban under the prohibition law is sought, on the ground that the search warrant, under which search was made and intoxicating liquor seized, was void, and that the evidence so procured was therefore inadmissible. An affidavit was filed with a magistrate for warrant to search —
"a wooden house, barn and outbuildings located on the following described parcel of land, viz.: The east fifty acres of the south half of the northwest quarter of section 16 situated in the township of Mayfield, said county and State, and occupied by one Joseph Urban. *Page 31 
That said building is a private dwelling house occupied as such. That intoxicating liquors are manufactured and sold in said dwelling house, and that said dwelling house is a place of public resort."
The warrant issued to search —
"dwelling house, barns, outbuildings, and premises described as the east 50 acres of the west half of the northwest quarter of section 16 of the said Joseph Urban and situated in the township of Mayfield in the county aforesaid."
Defendant's dwelling was located in section 16 of said township. It was upon the particular description set forth in the affidavit, and not upon the particular description set forth in the warrant. In principle, the case is ruled byPeople v. Flemming, 221 Mich. 609. In that case there was an error in describing the lot by number, but there was a particular description of the dwelling itself, because of which the warrant was sustained. In rural communities, homes are known commonly by the name of the owner or occupant, not by street number, lot number, or technical description. The dwelling of Joseph Urban in section 16 in the township of Mayfield, Lapeer county, to the people of that community was a known place. There such description designated a definitely ascertainable place in terms of reasonable certainty. To the officer, the technical part of the description of defendant's premises seems to have meant nothing. But he knew, as did others in that community, certainly what was meant by the words, dwelling of Joseph Urban in section 16 of the township of Mayfield, Lapeer county, and he went directly to the place. Practically, the warrant follows the affidavit as to the place to be searched. Technically, it does not. We decline to hold the warrant void because of the difference in technical description. See, also, People v. Lienartowicz, 225 Mich. 303;McSherry v. Heimer, *Page 32 132 Minn. 260 (156 N.W. 130). In an urban community, where homes are known by street numbers, a different rule has been applied. See, People v. Musk, 221 Mich. 578.
Conviction affirmed. Cause remanded for judgment.
McDONALD, BIRD, SHARPE, MOORE, STEERE, FELLOWS, and WIEST, JJ., concurred.